Title: To James Madison from Francis Kinloch, 5 February 1803 (Abstract)
From: Kinloch, Francis
To: Madison, James


5 February 1803, “Near Georgetown S: Carolina.” Being about to tour France and Great Britain, wishes a general letter of recommendation to American ministers and agents in those countries. Will probably not sail before May. Intends to visit Bordeaux, Toulouse, Montpellier, Avignon, Lyon, and Geneva, where he will leave his son with friends. Will then proceed to Paris and Great Britain. Offers to make any inquiries along his way that will be of use to JM. “You must remember our setting out in Political life at about the same period; my time has ever since been almost exclusively devoted to the cares & objects of domestick life, the education of my children, & the pleasures of that sort of literature, which the French would, I fear, call oiseuse [trifling]: I have always however heard with pleasure & satisfaction of your progress in the publick estimation, & of your attainment to stations of great respectability. I had once some ambition of deserving the publick esteem also, but independent of that indolent Philosophy which a retired man in easy circumstances so naturally gives way to, there are circumstances in this state which would cure, after a moment’s reflection, the most inordinate ambition—there are persons, who make obscurity itself the post of honour.”
 

   
   RC (DLC). 3 pp.



   
   South Carolinian Francis Kinloch (1755–1826) was educated in Great Britain, fought in the American Revolution, and served in the Continental Congress with JM. Kinloch visited Europe from 1803 to 1806, so severely reducing his finances that he had to sell the greater part of his property (H. D. Bull, “Kinloch of South Carolina,” S.C. Historical and Genealogical Magazine, 46 [1945]: 65–67).


